Exhibit 10.33

FORM OF EXECUTIVE OFFICER

RESTRICTED STOCK UNITS AGREEMENT

Marchex, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an award (the “Award”) consisting of
Restricted Stock Units (the “Units”) subject to the terms and conditions set
forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the Marchex, Inc. 2003 Amended and Restated Stock Incentive Plan, as amended to
the Grant Date (the “Plan”), the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the Shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan, and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award as provided by the Plan. Any officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the officer has apparent authority with respect to such matter, right,
obligation, or election.

3. THE AWARD.

3.1 Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the Number of Restricted Stock Units set forth
in the Grant Notice, subject to adjustment as provided in Section 9. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) Share.



--------------------------------------------------------------------------------

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or /s issued upon settlement of the Units, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company or an Affiliate or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered having a value not less than the par value of the Shares issued upon
settlement of the Units.

4. VESTING OF UNITS.

The Units shall vest and become Vested Units as provided in the Grant Notice.

5. COMPANY REACQUISITION RIGHT.

5.1 Grant of Company Reacquisition Right. Except to the extent otherwise
provided in an employment agreement between the Company or an Affiliate and the
Participant, in the event that the Participant’s service to the Company and its
Affiliates terminates for any reason or no reason, with or without cause, the
Participant shall forfeit and the Company shall automatically reacquire all
Units which are not, as of the time of such termination, Vested Units (“Unvested
Units”), and the Participant shall not be entitled to any payment therefor (the
“Company Reacquisition Right”).

5.2 Adjustments. Upon the occurrence of any adjustment upon a change in the
capital structure of the Company as described in Paragraph 16 of the Plan, any
and all new, substituted or additional securities or other property to which the
Participant is entitled by reason of the Participant’s Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
adjustment.

6. SETTLEMENT OF THE AWARD.

6.1 Issuance of Shares of Stock. Subject to the provisions of Sections 6.3 and
6.4 below, the Company shall issue to the Participant on the Settlement Date
with respect to each Vested Unit to be settled on such date one (1) Share.
Shares issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 6.4, Section 7 or the Company’s Insider Trading Policy.

6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

 

2



--------------------------------------------------------------------------------

6.3 Postponement of Settlement Date. Notwithstanding the provisions set forth in
Section 6.1, in the event that a Settlement Date would occur on a date on which
a sale by the Participant of the Shares to be issued in settlement of the Units
on such Settlement Date would violate the Insider Trading Policy of the Company,
such Settlement Date shall be postponed until the first to occur of (a) the next
business day on which a sale by the Participant of such Shares would not violate
the Insider Trading Policy; and (b) March 15th of the calendar year following
the calendar year in which the Vesting Date occurred.

6.4 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of Shares upon settlement of the Award shall be subject to
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No Shares may be issued hereunder if the
issuance of such Shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

6.5 Fractional Shares. The Company shall not be required to issue fractional
Shares upon the settlement of the Award.

7. TAX WITHHOLDING.

7.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Company (or its Affiliates), if any, which arise
in connection with the Award, the vesting of Units or the issuance of Shares in
settlement thereof. The Company shall have no obligation to deliver Shares until
such tax withholding obligations have been satisfied by the Participant.

7.2 Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company’s Insider Trading Policy, the
Company may permit the Participant to satisfy the tax withholding obligations in
accordance with procedures established by the Company providing for either
(i) delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the Shares being acquired upon settlement of Units, or
(ii) payment by check. The Participant shall deliver written notice of any such
permitted election to the Company on a form specified by the Company for this
purpose at least thirty (30) days (or such other period established by the
Company) prior to such Settlement Date. If the Participant

 

3



--------------------------------------------------------------------------------

elects payment by check, the Participant agrees to deliver a check for the full
amount of the required tax withholding to the Company (or its Affiliates, if
applicable) on or before the third business day following the Settlement Date.
If the Participant elects to payment by check but fails to make such payment as
required by the preceding sentence, the Company is hereby authorized, at its
discretion, to satisfy the tax withholding obligations through any means
authorized by this Section 7, including by directing a sale for the account of
the Participant of some or all of the Shares being acquired upon settlement of
Units from which the required taxes shall be withheld, by withholding from
payroll and any other amounts payable to the Participant or by withholding
Shares in accordance with Section 7.3.

7.3 Withholding in Shares. The Company may require the Participant to satisfy
all or any portion of a Participating Company’s tax withholding obligations by
deducting from the Shares otherwise deliverable to the Participant in settlement
of the Award a number of whole Shares having a fair market value, as determined
by the Company as of the date on which the tax withholding obligations arise,
not in excess of the amount of such tax withholding obligations determined by
the applicable minimum statutory withholding rates.

8. EFFECT OF CORPORATE TRANSACTION ON AWARD.

In the event of a Corporate Transaction, the surviving, continuing, successor,
or purchasing corporation or other business entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue the Company’s rights and obligations with respect to all or
any portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Corporate Transaction, the Unit confers the right to receive,
subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Corporate Transaction was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon settlement of the Unit to consist solely of common stock of the Acquiror
equal in Fair Market Value to the per share consideration received by holders of
Shares pursuant to the Corporate Transaction. Any Unit or portion thereof which
is neither assumed or continued by the Acquiror in connection with the Corporate
Transaction shall terminate and cease to be outstanding effective as of the
consummation of the Corporate Transaction.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company and, to the
extent applicable, the requirements of Section 409A of the Code to the extent
applicable, in the event of any change in the Shares effected without receipt of
consideration by the Company, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Shares
(excepting normal cash dividends) that has a material

 

4



--------------------------------------------------------------------------------

effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of Shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional Share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between the Company or an Affiliate and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the service of the Company or an Affiliate or interfere in any way
with any right of the Company or an Affiliate to terminate the Participant’s
service at any time.

11. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement. The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

12. MISCELLANEOUS PROVISIONS.

12.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however that except as provided in
Section 8 in connection with a Corporate Transaction, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A of the Code. No amendment or addition to this
Agreement shall be effective unless in writing.

12.2 Nontransferability of the Award. Prior to the issuance of Shares on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

 

5



--------------------------------------------------------------------------------

12.3 Further Instruments. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

12.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

12.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company or an Affiliate, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.5(a).

 

6



--------------------------------------------------------------------------------

12.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and the Company or an Affiliate applicable to the Award, shall constitute the
entire understanding and agreement of the Participant and the Company or an
Affiliate with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Company and its Affiliate with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice, this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.

12.7 Attorneys-in-Fact. Each Participant hereby irrevocably appoints each person
who may from time to time serve as Chief Executive Officer, Chief Financial
Officer or General Counsel of the Company as his or her attorney-in-fact with
specific authority to execute, acknowledge, swear to, file, and deliver all
consents, elections, instruments, certificates, and other documents and to take
any other action requisite to carrying out the intention and purpose of this
Agreement.

12.8 Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

12.9 Captions. Captions are for convenience only and are not deemed to be part
of this Agreement.

12.10 Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals. Except as otherwise permitted by the requirements
of Section 409A of the Code, and the Treasury Regulations issued thereunder
(“Section 409A”), any reimbursement to which Participant is entitled hereby
shall (a) be paid no later than the last day of Participant’s taxable year
following the taxable year in which the expense was incurred, (b) not be
affected by the amount of expenses eligible for reimbursement in any other
taxable year, and (c) not be subject to liquidation or exchange for another
benefit.

12.11 Compliance with Section 409A. The Company intends that income provided to
Participant pursuant to this Agreement will not be subject to taxation under
Section 409A. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A.
However, the Company does not guarantee any particular tax effect for income
provided to Participant pursuant to this Agreement. In any event, except for the
responsibility of the Company to withhold applicable income and employment

 

7



--------------------------------------------------------------------------------

taxes from compensation paid or provided to Participant, the Company shall not
be responsible for the payment of any applicable taxes incurred by Participant
on compensation paid or provided to Participant pursuant to this Agreement.

12.12 Applicable Law. This Agreement shall be construed and enforced in
accordance with the internal substantive laws of the Sate of Delaware.

12.13 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

8